                      Case 3:20-cv-00316-ATB Document 1-2 Filed 12/28/20 Page 1 of 5
 Pro Se 5                      for a Civil   Case




                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                         (j)4k       District of 1O(J'V

                                                                    I10       Division


                                                                                   CaseNo.20C\103 I 6
                                                                                                (to be filled in by the Clerk's Office)

                             Plain(ff(s)
(Write the full name ofeach plaintj[f who is filing this complaint. If
the names of all the plaintiffs cannot fit in the space above, please              Jury Trial: (check one)     LI Yes      I?] No
write "see attached" in the space and attach an additional page
with the full list of names.)
                                 -v-




       7ek--                     s
                              Defendant(s)
(Write the full name ofeach defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names.)



                       COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
                                                    (28 U.S.C. § 1332; Diversity of Citizenship)


I.          The Parties to This complaint
            A.     The Plaintiff(s)

                   Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                   needed.
                             Name
                             Street Address
                                                                         S \c       '-              --         0          '&

                             City and County
                             State and Zip Code                                                          0 7
                                                                                               7
                             Telephone Number                                               tf7 J
                             E-mail Address                                                   ?3                                          -
            B.     The Defendant(s)

                   Provide the information below for each defendant named in the complaint, whether the defendant is an
                   individual, a government agency, an organization, or a corporation. For an individual defendant,
                   include the person's job or title (Uknown). Attach additional pages if needed.


                                                                                                                                              Page   1   of 5
                        Case 3:20-cv-00316-ATB Document 1-2 Filed 12/28/20 Page 2 of 5

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence


                     Defendant No.        1


                                Name
                                Job orTitle (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                               E-mail Address (if known)


                     Defendant No. 2
                               Name
                               Job or Title     (?f   known)

                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address ¶known)


                    Defendant No.        3

                               Name
                               Job or Title (f known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (ifknown)


                    Defendant No. 4
                              Name
                               Job or Title    (f known)

                               Street Address
                               City and County
                               State and Zip Code
                              Telephone Number
                              E-mail Address           (jf   known)




                                                                                         Page2of   5
                         Case 3:20-cv-00316-ATB Document 1-2 Filed 12/28/20 Page 3 of 5
Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence


IL        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. 1332, federal
                                                                                                §              courts may
          hear cases in which a citizen of one State sues a citizen of another State or nation and the amount
                                                                                                              at stake is
          more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen
                                                                                                                          of
          the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

          A.         The Plaintiff(s)

                     1.        If the plaintiff is an individual
                               The plaintiff, (name)                                                     ,   is a citizen of the
                               State of (name)

                    2.         If the plaintiff is a corporation
                               The plaintiff,     (name)                                                         ,   is incorporated
                               under the laws of the State of (name)
                               and has its principal place of business in the State of (name)



                      more than one plaintiff is named in the complaint, attach an additional page providing the
                    (If
                    same information for each additional plaintff)

         B.         The Defendant(s)

                    1.         If the defendant is an individual
                               The defendant, (name)                                                             ,   is a citizen   of
                               the State of (name)                                                   .       Or is a citizen of
                               (foreign nation)



                    2.         If the defendant is a corporation
                               The defendant,       (name)                                           ,       is incorporated under
                               the laws of the State of (name)                                                           ,   and has its
                               principal place of business in the State of (name)
                               Or is incorporated under the laws of (foreign nation)
                               and has its principal place of business in   (name)


                   (If more than one defendant is named in the complaint, attach an additional page providing the
                   same information for each additional defendant.)

         C.        The Amount in Controversy

                   The amount in controversythe amount the plaintiff claims the defendant owes or the amount at
                   stakeis more than $75,000, not counting interest and costs of court, because (explain):

                                                                                                                                Page   3   of   5
                        Case 3:20-cv-00316-ATB Document 1-2 Filed 12/28/20 Page 4 of 5

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence




HI.       Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff hann or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          On (date)                             ,   at (place)                                    u

          the defendant(s): (1) performed acts that a person of ordinary prudence in the same or similar circumstances
          would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the
          same or similar circumstances because (describe the acts or failures to act and why they were negligent)

                         ç
                   ct         )Q        a pW1                           M             ia..            5   ç   (L   -




          The acts or omissions caused or contributed to the cause of the plaintiffs injuries by (explain1

             (4A
                          >
                                               1'                      L(UJ




IV.      Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
         the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
         punitive money damages.

                                              -,          -                       f


                                                                       pLJ                    J
                                                                                                      Jf-
                                            ØkZc
                                                                 la7,'°o      Pt)oi          (Qt?ML
                              JL
                                                                              I




                                                                                                                       Page 4 of 5
                        Case 3:20-cv-00316-ATB Document 1-2 Filed 12/28/20 Page 5 of 5
Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence




V.        Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
                                                                                                     knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to
                                                                                                           harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by
                                                                                                                    a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions
                                                                                                                     have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.

         A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where caserelated papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:              I   2_-28            2O


                    Signature of Plaintiff
                                                                  /
                    Printed Name of Plaintiff                               .3o>,j   S¼i



         B.         For Attorneys

                    Date of signing:


                    Signature of Attorney
                   Printed Name of Attorney
                   Bar Number
                   Name of Law Firm
                   Street Address
                   State and Zip Code
                   Telephone Number
                   E-mail Address




                                                                                                                    Page   5   of   5
